     Case 3:20-cv-01778-LAB-AGS Document 10 Filed 10/08/20 PageID.59 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DIANE DE SEQUERA                           Case No.: 20cv1778-LAB (AGS)
12                                Plaintiff,
                                                 ORDER OF REMAND
13    v.
14    LA JOLLA COUNTRY DAY
      SCHOOL
15
                               Defendant.
16
17
18         After the Court issued an order to show cause regarding jurisdiction, the
19   parties filed a joint motion asking the Court to remand this action to state court.
20   The joint motion is GRANTED and this action is REMANDED to the Superior Court
21   of California for the County of San Diego.
22
23         IT IS SO ORDERED.
24   Dated: October 8, 2020
25
26                                             Honorable Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                                    20cv1778
